Citation Nr: 1019209	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  07-14 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a back disorder, to 
include as secondary to service-connected left ankle 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 2005 to April 
2005.  This matter comes properly before the Board of 
Veterans' Appeals (Board) on appeal from a November 2005 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office in Detroit, Michigan (RO).

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.


REMAND

The Veteran is seeking entitlement to service connection for 
a back disorder, to include as secondary to her service-
connected left ankle disorder.  Based upon its review of the 
Veteran's claims file, the Board finds there is a further 
duty to assist the Veteran with her claim therein.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).

The Veteran contends that although she had a preexisting back 
condition prior to her military service, her back condition 
was aggravated as a result of injury to her left ankle and 
back sustained during basic military training.  She claims 
that she has had persistent pain in her back and her left 
ankle ever since the inservice injury.

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(a) (2009).  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. §§ 
3.304, 3.306(b).  A preexisting disease or injury will be 
presumed to have been aggravated by service only if the 
evidence shows that the 


underlying disability underwent an increase in severity; the 
occurrence of symptoms, in the absence of an increase in the 
underlying severity, does not constitute aggravation of the 
disability. Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 
2002); 38 C.F.R. § 3.306(a). 

The Veteran's service personnel records reflect that she was 
medically discharged for fraudulent enlistment due to an 
undisclosed history of chronic back pain.  In a March 2005 
Voluntary Medical Statement, the Veteran reported that in 
December 2004, she had strained her lower lumbar region at 
her civilian job.  She further reported that at that time, 
she had been prescribed a pain reliever and muscle relaxer, 
she underwent two months of physical therapy, and she was 
currently under the care of a chiropractor.

Private treatment records dated in September 2003 through 
February 2005 indicated complaints, diagnoses, and treatments 
for a back disorder.  Specifically, a September 2003 x-
radiography (x-ray) of the Veteran's full spine revealed a 
"[p]osterior shift in Ferguson's L3 gravitational line [...] 
[a] [s]hallow left lower with right mid to lower thoracic 
spinal convexity [...] [and] an overall flattening of the 
cervical contour with slight tendency towards reversal of the 
lordosis from C3 through C6 with anterior carriage of the 
head and neck."  A December 2004 x-ray report noted the 
Veteran's history of injury and pain.  No significant lumbar 
abnormality was identified.  A February 2005 x-ray report 
noted a negative study for acute fracture, dislocation, bone, 
or joint pathology.  

Service treatment records dated in March 2005 through April 
2005 indicated that the Veteran injured her ankle in service.  
An April 2005 treatment record noted that the Veteran had 
been experiencing left foot pain and swelling for one week 
after she sustained a sprain upon rolling her ankle over a 
flashlight.  The assessment was left ankle sprain and history 
of back pain that existed prior to service.  

A March 2006 VA examination report noted that the Veteran had 
injured her left ankle while in the military.  The report 
further noted that "[t]here was pain and 


swelling and she also injured her back," and that she had 
had chiropractic treatment.  Service connection for a left 
ankle disorder was granted by a June 2006 rating decision, 
effective January 1, 2005.

Various lay statements dated in April 2006 noted that the 
Veteran had been in good health prior to entering the 
military, but that since injuring her ankle, she has 
experienced regular back and ankle pain.  

An April 2007 private treatment record noted the Veteran's 
persistent pain in the lateral aspect of the left ankle and 
low back pain with intermittent pain referred into the left 
leg down to the ankle and toes.  The record further noted the 
Veteran's report that she had injured her ankle while on 
active duty in boot camp, she had experienced persistent 
ankle pain since that time, and she had experienced 
persistent back pain which began the day following her ankle 
injury.  The record also noted that the Veteran had no 
previous ankle symptoms, but experienced the onset of back 
pain approximately four months prior to entering boot camp.  
After a physical examination of her left ankle and back, the 
diagnoses were left ankle strain with residual peroneal 
tendonitis, and lumbar strain and L4 disc syndrome with 
intermittent left leg radiculopathy.

Pursuant to a September 2009 Board remand, the Veteran was 
afforded a VA back examination in December 2009.  Following a 
review of the claims file, the diagnoses were chronic lumbar 
strain with limited motion, without any neurological 
deficiency; and normal left ankle, without any residual of 
trauma.  The VA examiner stated

I cannot give any opinion whether [the 
V]eteran's current back disorder was 
aggravated by her period of military 
service.  However, it is my opinion 
that the [V]eteran's current back 
disorder is not related to or 
aggravated by her other service-
connected disorder; namely, service-
connected left ankle condition.

The Board finds that the December 2009 VA examination is 
inadequate in this matter.  While the VA examiner opined that 
the Veteran's current back disorder was not secondary to her 
service-connected left ankle disorder, the examiner failed to 
provide an opinion as to whether the Veteran's current back 
disorder was aggravated by her military service on a direct 
basis.  The Board recognizes that an examiner's conclusion 
that a diagnosis or etiology opinion is not possible without 
resort to speculation is a medical conclusion just as much as 
a firm diagnosis or a conclusive opinion.  However, before 
the Board can rely on an examiner's conclusion that an 
etiology opinion would be speculative, the examiner must 
explain the basis for such an opinion or the basis must 
otherwise be apparent in the Board's review of the evidence.  
Jones v. Shinseki, 23 Vet. App. 382, 390 (2010); cf. Stefl v. 
Nicholson, 21 Vet. App. 120, 125 (2007) (finding that a 
medical opinion "must support its conclusion with an 
analysis that the Board can consider and weigh against 
contrary opinions").  Here, the December 2009 examiner 
provided no explanation as to why an opinion as to whether or 
not the Veteran's current back disorder was aggravated by her 
military service could not be given without to resorting to 
speculation.  A remand is therefore required.

Accordingly, the case is remanded for the following actions:

1.  The Veteran's entire claims file must 
be reviewed by the VA examiner who 
conducted the December 2009 VA 
examination, if available.  If the 
December 2009 VA examiner is not 
available, then the claims file must be 
reviewed by another appropriate VA 
examiner.  The VA examiner must provide an 
opinion as to whether the Veteran's pre-
existing back disorder was permanently 
aggravated beyond its natural progression 
by military service.  A complete rationale 
for all opinions must be provided.  If any 
requested opinion cannot be made without 
resort to speculation, the examiner must 
state this and specifically explain why an 
opinion cannot be provided without resort 
to speculation, e.g., whether the 


inability to provide a definitive opinion 
is due to a need for further information 
or because the limits of medical knowledge 
had been exhausted.  If further 
information is necessary, the examiner 
must state what information is needed.  If 
the examiner finds that an additional 
examination of the Veteran is necessary 
prior to providing the requested opinions, 
one must be scheduled.  The report 
prepared must be typed.  

2.  The medical report must be reviewed to 
ensure that it is in complete compliance 
with the directives of this remand.  If 
the report is deficient in any manner, the 
RO must implement corrective procedures.

3.  The RO must notify the Veteran that it 
is her responsibility to report for any 
scheduled VA examination, and to cooperate 
in the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2009).  In the event that 
the Veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.  Copies of 
all documentation notifying the Veteran of 
any scheduled VA examination must be 
placed in the Veteran's claims file.

4.  The RO must then readjudicate the 
claim and, thereafter, if the claim on 
appeal remains denied, the Veteran and her 
representative must be provided a 
supplemental statement of the case.  After 
the Veteran and 


her representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

No action is required by the Veteran until she receives 
further notice; however, she may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


